DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 46-52, 55 and 56 in the reply filed on 04/20/22 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology, “said”, in lines 2 and 5. Correction is required. See MPEP § 608.01(b). 


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see p3, lines 15-16 of the specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: on pg. 9, line 27, “cero” should be “zero” .  
Appropriate correction is required.

Claim Objections
Claims 46-52 are objected to because of the following informalities:  Claim 46, part d) establishes that tolerance is abbreviated as “NT”. The Applicant should use NT whenever the term tolerance” is used after this initial establishment of the abbreviation. A similar objection applies for the abbreviation of the terms  “initial tissue stimulation frequency (fie)”, “final tissue stimulation frequency (ffe)”, “frequency delta (fe) during a time delta (te)” “lower tissue stimulation frequencies (fbx)” and “upper tissue stimulation frequencies (ftx)” in claim 46. Appropriate correction is required. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing unit in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to paragraph [0057] of the PG Publication dated 02/11/2021, ”the computing unit…comprises a central processor unit (CPU)…” For the purpose of examination, “computing unit” will be interpreted as such.
According to paragraph [0140] of the PG Publication, the relative term “about” refers to +20% to -20% variation” while according to paragraphs [0172] and [0228], for tmax "about" should be understood as a 5% variation of the maximum stimulation time.” For the purposes of examination, about will be interpreted as a +/- 20%  variation for all parameters and a 5% variation for maximum stimulation time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, it is unclear whether the phrase "a second oscillator OSC 2 to an oscillator OSC n" means that OSC 2 and OSC n are connected or they are each connected to the CPU. For the purpose of examination, the claim has been interpreted to mean OSC 2 and OSC n are connected to the CPU in light of the specification (see Fig. 18). To overcome this rejection, applicant is recommended to amend claim 55 to read as follows: The device of Claim 46, wherein the computing unit is a special purpose computing unit comprising a central processor unit (CPU) connected to a plurality of oscillators, wherein each of the oscillators having an activation signal output.
Regarding claim 56, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Butters et al. (Publication No. WO 2014/145284, hereinafter "Butters") in view of Perez et al. (Publication No. US 2018/0000347 A1, hereinafter "Perez", cited by applicant) and further in view of Cory et al. (Publication No. US 2006/0085049 A1 hereinafter, "Cory").
Regarding claims 46 and 50, Butters discloses a device for stimulating a tissue with electromagnetic fields (Figs. 2-4 and par. [0006]: …a diagram of variations of coils used for providing electromagnetic or magnetic field therapy), the device comprising: 
- a computing unit (Figs. 9-15 (104) and pars. [0013]: …an electrical schematic of microprocessor circuitry for the controller, [0017]: FIG. 14 is an electrical schematic diagram of a signal generator circuit for a controller, [0018]: FIG. 15 is an electrical schematic diagram of a controller for the power adjusting circuit, [0025]:  The therapy system 100 includes a coil and cable assembly 102 coupled to a controller 104); 
- an external power source connected to the computing unit (par. [0042], [0057]: …power input circuitry 1502 can include a connector 1506, e.g., a micro-USB connector, to receive power from an external source…); 
- a decoupling circuit (Figs. 2 and 15, (110), (1502)) connected to the external power source and to the computing unit (par. [0057]: The power input circuitry 1502 can also include a charging circuit 1508 that monitors a voltage level of the battery 1510 and electrically decouples the battery from the connector 1506 when the battery 1510 is sufficiently charged); and 
- an arrangement of electromagnetic transducers connected to the computing unit and to the decoupling circuit, the arrangement is functionally disposed over the tissue (par. [0060]: …the electromagnetic transducer is secured to an area of the patient to be treated);
While Butters discloses wherein the computing unit implements a method for stimulating the tissue with electromagnetic fields, the method comprising the stages of: 
a) applying an electric field stimulus to the tissue through an electromagnetic transducers that receives an activation signal (par. [0027]: …the therapy system 100 may be used to treat cancer cells by applying electromagnetic or magnetic fields to affected areas…), Butters fails to disclose the frequency of which varies from an initial tissue stimulation frequency (fie) to a final tissue stimulation frequency (ffe) with increments or decrements in steps of a frequency delta (fe) during a time delta (te);
b) measuring a tissue impedance response to the stimulus of stage (a);
c) establishing a reference level with the tissue impedance response measured in stage (b);
d) establishing a tolerance (NT) to the reference level established in stage (c);
e) determining lower tissue stimulation frequencies (fbx) as a point where the tissue impedance response falls below the tolerance (NT) established in stage (d); and
f) determining upper tissue stimulation frequencies (ftx) as a point where the tissue impedance response returns to the tolerance (NT) established in stage (d); 
wherein the upper tissue stimulation frequencies (ftx) are greater than the lower tissue stimulation frequencies (fbx) and "x" is a natural number greater than or equal to 1.
However, Perez, in the same field of endeavor: an electrical stimulation device comprising wearable patches to stimulate from an external surface, discloses the computing unit implements a method for stimulating the tissue with electromagnetic fields, the method comprising the stages of: 
a) applying an electric field stimulus to the tissue through an arrangement of electromagnetic transducers (Fig. 1A (118)) that receives an activation signal (par. [0592]: …the one or more electrodes 118 enable the electro-dermal patch device 110 to provide electrical stimulation therapy, from the external surface of the patient's epidermal layer…The electrode pads are disposed on the surface of the skin of the user to pass electrical pulses through the skin and stimulate nerves and nerve endings in body tissues under the skin in the region of the electrodes), the frequency of which varies from an initial tissue stimulation frequency (fie) to a final tissue stimulation frequency (ffe) with increments or decrements in steps of a frequency delta (fe) (par. [0974]: …the stimulation continuity profile may be a step-up or a step-down profile wherein the stimulation… frequency may increase or decrease on a per session basis…) during a time delta (te) (par. [0893]: …Session Duration: from 5 min to 60 min);
c) establishing a reference level with tissue impedance response measured (pars. [0936]: …base stimulation protocol may be set…a biomarker may be used to define a threshold which, if met, would indicate a proper a default or baseline stimulation setting…the biomarker may be…skin impedance values… Skin impedance values may be determined from impedance sensors incorporated into the EDP…);
d) establishing a tolerance (NT) to the reference level established in stage (c) (pars. [0174]:  …method further comprises: determining a maximum tolerable electrical stimulation reaction threshold for the patient; determining a spinal electrical stimulation reaction threshold for the patient; defining at least…a pulse frequency…, [0852]: At step 2744, a maximum tolerable electrical stimulation reaction threshold, which can be measured as a pain sensation, for the patient is determined);
e) determining lower tissue stimulation frequencies (fbx) as a point where the tissue impedance response falls below the tolerance (NT) established in stage (d) (par. [0852]: A microcontroller of the EDP device is then programmed, at step 2748, such that at least one of a pulse width, pulse amplitude, and pulse frequency of delivered electrical stimulation is …below the maximum tolerable electrical stimulation reaction threshold. At step 2750, the EDP then generates a plurality of electrical pulses defined by the pulse width, pulse amplitude, and pulse frequency set at step 2748); and
 	f) determining upper tissue stimulation frequencies (ftx) as a point where the tissue impedance response returns to the tolerance (NT) established in stage (d);
wherein the upper tissue stimulation frequencies (ftx) are greater than the lower tissue stimulation frequencies (fbx) and "x" is a natural number greater than or equal to 1 (par. [0852]: …microcontroller of the EDP device is then programmed, at step 2748, such that at least one of a pulse width, pulse amplitude, and pulse frequency of delivered electrical stimulation is set above the spinal electrical stimulation reaction threshold…At step 2750, the EDP then generates a plurality of electrical pulses defined by the pulse width, pulse amplitude, and pulse frequency set at step 2748) for the purpose of combatting or overcoming habituation (par. 0974).
Further, Cory in the same field of endeavor, a bio-impedance based, tissue discrimination system, discloses 
b) measuring a tissue impedance response to the stimulus of stage (a) (par. [0169]: …the frequency of the applied waveform is incremented or scanned across a range of frequencies…with data gathered for each frequency…contrasting the rate of change of the electrical characteristic (e.g., impedance…) as a function of frequency (i.e., determining .DELTA.Z/.DELTA.F…) to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues types underlying each electrode (par. [0169]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields using an electromagnetic transducer, as taught by Butters, to include multiple transducers that stimulate in a step-up or step-down profile where the stimulation may increase or decrease respectively, as taught by Perez, and to include applying stimulation frequency based on impedance responses, as taught by Cory in order to overcome habituation; and to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues type.
Regarding claim 48, the Butters, Perez and Cory combination discloses the device of Claim 46, wherein the initial tissue stimulation frequency (fie) and the final tissue stimulation frequency (ffe) are between about 0.1 Hz and about 1000 kHz (Butters, par. [0063]: …the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator…the magnetic signal has a frequency in the range of 1 Hz to 22 kHz).
Regarding claim 49, the Butters and Perez combination discloses all of the device of Claim 46, except wherein the frequency delta (fe) is a value between about 0.1 Hz and about 1 kHz.  
Cory discloses the frequency delta (fe) is a value between about 0.1 Hz and about 1 kHz (Fig. 19 and pars. Par. [0146]: The frequency of a time-varying applied signal may range from …between approximately 0.5 kHz and approximately 2.5 kHz, and even more preferably between approximately 1.5 kHz and approximately 2 kHz,  [0169], [0170]: …incremental frequencies ranging from approximately 500 Hz through approximately 2500 Hz…) for the purpose of estimating resistance R and capacitance C of the tissue (par. [0170]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters and Perez, to include incremental frequency ranges, as taught by Cory, in order to estimate resistance R and capacitance C of the tissue.
Regarding claim 47, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. Section 2144.05 of the MPEP presents case law upholding obviousness rejections based on optimization of ranges. 
The specification discloses the appropriate ranges that apply to the claimed invention in paragraphs [0124] and [0125] of the USPGPub. version of the specification. However, the specification does not disclose that the specifically claimed range(s) of between about 25% and about 50% is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed. The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s).
Since Perez discloses that the tolerable electrical stimulation can be measured and determined for each patient (par. [0852]), the prior art therefore provides teaching that the level of tolerance is a variable that achieves a recognized result, and satisfies the above requirement of a result-effective variable in order to set forth an obviousness rejection based on optimization.
Because Applicants fail to disclose that the claimed range(s) of NT of between about 25% and about 50% provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art discloses that tolerance level is a result effective variable absent unexpected results, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of NT being between about 25% and about 50% by normal optimization procedures known in the electrical stimulation arts.
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Butters in view of Perez and Corey, as applied to claims 46, 48 and 49 above, and further in view of Kobayashi (Publication No. US 2001/0023362 A1). 
Regarding claim 55, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein the computing unit is a special purpose computing unit comprising a central processor unit (CPU) connected to oscillators from a first OSC 1, a second oscillator OSC 2 to an oscillator OSC n, each oscillator having an activation signal output; wherein n is a natural number equal or greater than zero. 
However, Kobayashi in the same field of endeavor: a living body stimulation apparatus, discloses the computing unit is a special purpose computing unit comprising a central processor unit (CPU) (Fig. 1 (2)) connected to oscillators from a first OSC 1, a second oscillator OSC 2 to an oscillator OSC n (Fig. 1 (3)), each oscillator having an activation signal output; wherein n is a natural number equal or greater than zero (par. [0018]: …a CPU (central processing unit) which serves as a control means actuated by said DC+5 V from the said stabilizing power supply 1 and reference clock signals from a crystal oscillator 3) for the benefit of passing an electric current through an area of high resistance while imparting more moderate or softer stimuli (par. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include an oscillator connected to the processor, as taught by Kobayashi, in order to pass an electric current through an area of high resistance while imparting more moderate or softer stimuli.
The combination discloses a central processor unit (CPU) (Kobayashi, Fig. 1 (2)) connected to an oscillator (Kobayashi, Fig. 1 (3)) but does not disclose a plurality of oscillators. The instant specification does not disclose any criticality associated with using multiple oscillators. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of oscillators, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 56, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein the central processor unit is also connected to a peripheral device selected among others, from storage devices such as a memory unit, a databases and a hard drive, input devices such as a keyboard, a camera, a touchscreen display, and a scanner, and output devices such as a display and a printer.
Kobayashi discloses the central processor unit is also connected to a peripheral device selected among others, from storage devices such as a memory unit, a databases and a hard drive, input devices such as a keyboard, a camera, a touchscreen display, and a scanner, and output devices such as a display and a printer (Fig. 1 (2) (7) and par. [0018]: The CPU 2 is, as is well known, integrated with an input/output means, a memory means, a processing means and the like) for providing the benefit of entering a specific simulation mode for an extensive therapeutic effect from a signal component (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include a CPU integrated with input/output means, as taught by Kobayashi, in order to provide the benefit of entering a specific simulation mode for an extensive therapeutic effect from a signal component.

Allowable Subject Matter
Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792